EXHIBIT 10.1

 



PROMISSORY NOTE AND PLEDGE AGREEMENT

 

$250,000.00 January 18, 2018

 

 

FOR VALUE RECEIVED, PROBILITY MEDIA CORPORATION (“Maker”), or its successors in
interest, hereby promises to pay to the order of TED L. BLANTON, SR., as
Stockholders’ Agent, on behalf of the Stockholders (as defined in the Purchase
Agreement referred to below) (“Payee”), the principal amount of TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000.00), in such coin or currency of the United
States of America as at the time of payment shall be legal tender for the
payment of public or private debts, together with interest as set forth herein.
Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning given to such term in that certain Stock Purchase Agreement,
dated as of January 18, 2018 (the “Purchase Agreement”), by and among the Maker,
North American Crane Bureau Group, Inc. (“NACB”), the Payee and Diane Blanton
(Ms. Blanton and the Payee being the “Stockholders”).

 

1.       Payment of Interest and Principal.

 

(a)       The principal, together with all accrued and unpaid interest on this
Note, shall be due and payable, in two equal installments as follows:

 

A.       $125,000, plus accrued and unpaid interest, on January 18, 2019; and

 

B.       $125,000, plus accrued and unpaid interest, on January 18, 2020 (as
applicable, the “Maturity Date”).

 

(b)       If any payment hereunder becomes due and payable on a Saturday, Sunday
or legal holiday under the laws of the United States of America or the State of
Texas, or both, the due date thereof shall be extended to the next business day
and interest shall be payable for any principal so extended for the period of
such extension. Payments of principal and interest are to be made at the address
provided for Payee in the Purchase Agreement (or at such other place as the
Payee shall have notified Maker in writing at least five (5) days before such
payment is due) or by wire transfer pursuant to Payee’s written instructions.

 

2.       Interest. Interest shall accrue on the unpaid principal balance of this
Note at the rate of 1.68% per annum. Interest shall be calculated from and
include the date hereof and shall be calculated on an actual 360-day basis.
Notwithstanding anything to the contrary contained herein, in no event shall
this or any other provision herein permit the collection of any interest which
would be usurious under applicable law.

 

3.       Prepayment. Maker shall have the right to prepay, without penalty, at
any time after the date hereof, all or any portion of the outstanding principal
balance of this Note, together with all accrued and unpaid interest to the date
of prepayment (such period beginning on the date hereof and ending on the
earlier of (i) the Maturity Date, as applicable, and (ii) the date on which
Maker prepays the outstanding principal balance of this Note, together with all
accrued and unpaid interest, the “Note Term”). All such payments shall be
applied first to accrued and unpaid interest and thereafter to principal.

 

4.       Events of Default.

 

(a)       The following are Events of Default (“Events of Default”) hereunder:

 

A.       Maker shall fail to make full and timely payment of principal of or
interest on this Note when due and such failure continues for a period of five
(5) consecutive days; or

 

 

 

 

 1 

 

B.       If Maker (i) admits in writing its inability to pay generally its debts
as they mature, or (ii) makes a general assignment for the benefit of creditors,
or (iii) is adjudicated a bankrupt or insolvent, or (iv) files a voluntary
petition in bankruptcy, or (v) takes advantage, as against his creditors
generally, of any bankruptcy or insolvency law or statute of the United States
of America or any state or subdivision thereof, which petition or proceeding is
not dismissed within sixty (60) days after the date of the commencement thereof,
or (vi) has a receiver, trustee, custodian, conservator, sequestrator or other
such person appointed by any court to take charge of its affairs or assets or
business and such appointment is not vacated or discharged within sixty (60)
days thereafter.

 

(b)       If any Event of Default shall occur and be continuing, Payee shall
have the right, at its option, to declare the subject installment payment due
under this Note to be immediately due and payable, together with all accrued and
unpaid interest thereon. If Maker fails to make the second installment payment
set forth in Section 1(a) of this Note and such failure has not been remedied
within five (5) consecutive days after notice, Payee shall have the right, at
its option, (i) to foreclose upon the Collateral to secure Maker’s performance
hereunder, and to exercise any and all other rights as a secured party under the
Uniform Commercial Code, and (ii) to proceed to protect, exercise and enforce
the rights and remedies of the Payee under the Note against Maker, and such
other rights and remedies as are provided by law or equity.

 

5.       Collateral.

 

(a)       This Note, and Maker's performance hereunder, are secured by (i) the
outstanding shares of common stock, par value $0.10 per share, of NACB (the
“Shares”), acquired by Maker from the Stockholders, pursuant to the Purchase
Agreement and (ii) the other collateral set forth on Exhibit A attached hereto,
if any (together with the Shares, the “Collateral”). Maker hereby pledges the
Collateral to Payee as collateral security for the payment and performance of
this Note. Maker hereby represents and warrants that it is the owner of such
Collateral (including the Shares), free and clear of any and all adverse claims,
liens, pledges, encumbrances, security interests, charges, demands, options or
restrictions except in favor of Payee hereunder. For so long as this pledge,
lien and security interest shall remain in effect without foreclosure therein,
(i) Maker shall be permitted to vote such Shares and receive any and all
dividends thereon, and (ii) any further shares of NACB or other securities,
issued in respect of the pledged Shares by reason of any stock dividend, stock
split, recapitalization, merger, consolidation or other such distribution or
event, shall also be subject to the pledge, lien and security interest in favor
of Payee hereunder.

 

(b)       Notwithstanding any provision to the contrary contained in this Note,
any and all net proceeds (after payment or allowance for related brokerage
commissions, underwriting discounts, and taxes on any taxable gain at the
highest applicable marginal rate and other applicable expenses) receivable upon
any sale, transfer or other disposition of any or all of the Shares owned by
Maker shall be applied to the accrued and unpaid interest and unpaid principal
of this Note, until this Note is paid in full. Any partial prepayment under this
Section 5 shall be applied first to accrued and unpaid interest and thereafter
to principal.

 

6.       Set-Off for Indemnification Claims.

 

(a)       If there is a claim for indemnification by Maker under Section 6.3 of
the Purchase Agreement, Maker shall, in the manner provided for notices under
Section 9.2 of the Purchase Agreement, deliver a statement (a “Claim Notice”) to
Payee, certified by Maker, setting forth the specifics of the computations of
the amount of the Losses (as such term is defined in the Purchase Agreement) to
which Maker believes it is entitled to as indemnification in accordance with
Section 6.3 of the Purchase Agreement.

 

(b)       Within thirty (30) days after receipt of any Claim Notice, Payee shall
deliver a notice (a “Response Notice”) to Maker in which Payee shall set forth
the amounts (if any) for which it concedes liability and the amounts (if any)
for which it denies liability. A failure by Payee to respond to Maker within
such period shall be deemed a concession of liability in whole.

 

(c)       If a Response Notice is delivered by Payee to Maker in a timely manner
indicating objections to any or all of the calculations set forth in the Notice,
then during the period of thirty (30) days following receipt of the Response
Notice by Maker, Payee and Maker shall use reasonable efforts to resolve in
writing any differences that they may have with respect to any matter specified
in the Response Notice.

 

(d)       If at the end of such thirty (30) day period, Payee and Maker have
failed to reach written agreement with respect to any of such matters, then
either of them shall submit a demand for arbitration with respect to the matters
as to which they have failed to reach written agreement, to an arbitrator
satisfactory to both Payee and Maker, for final and binding resolution of the
specific items of such disagreement (“Claim Resolution”), the terms of which
resolution shall be set forth by the arbitrator in a notice (the “Claims
Resolution Notice”) which the arbitrator shall promptly deliver to Maker and
Payee.

 

 

 



 2 

 

 

(e)       Immediately upon any concession of liability pursuant to paragraph
6(b) above (whether express or by failure of response), and on the date of any
Claim Resolution rendered in favor of Maker (to the extent of the finding in
favor of Maker), at the option of Maker (which shall be in addition to any other
remedies Maker may have), the outstanding principal amount of this Note may be
reduced by an amount equal to the amount of conceded liability or pro-Maker
Claim Resolution (the “Set-Off”), and interest shall thereafter accrue on the
remaining outstanding principal balance after giving effect to such Set-Off.
Maker shall be entitled to apply the full amount of the Set-Off to the next
installment due to the Payee under this Note. Such Set-Off may be effected from
time to time upon each concession of liability and/or pro-Maker Claim
Resolution, Maker shall record on its records the date and amount of each such
Set-Off (provided that the failure to make any such record entry shall not
affect or impair the validity of the subject Set-Off).

 

(f)       In the event that any set-off is made hereunder for indemnification
for which Maker could have collected on a claim (a “Pass-Through Claim”) against
a third party, Payee shall be subrogated to all rights and interests of the
Maker and any of its successors, to pursue and to collect on any indemnification
or other remedy available to Maker thereunder with respect to a Pass-Through
Claim.

 

(g)       The rights of set-off provided in this Section 6 are in addition to,
and not in lieu of, all other rights and remedies for indemnification under or
pursuant to the Purchase Agreement, and all such rights and remedies may be
exercised singly, concurrently and/or successfully, whether before or after
payment of this Note.

 

7.       Miscellaneous.

 

(a)       In case any one or more of the provisions contained in this Note
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

(b)       This Note and the various rights and obligations arising hereunder
shall inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. Maker may not delegate, transfer or
assign any rights or obligations hereunder without the Payee’s prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed).
Payee may not assign or delegate all or any portion of the rights of the Payee
hereunder without the consent of Maker (such consent not to be unreasonably
withheld, conditioned or delayed). Any transfer or assignment of any of the
rights, interests or obligations hereunder in violation of the terms hereof
shall be void and of no force or effect.

 

(c)       This Note and any dispute, disagreement, or issue of construction or
interpretation arising hereunder, whether relating to its execution, its
validity, the obligations provided therein or performance, shall be governed and
interpreted according to the law of the State of Florida, without regard to
principals of conflicts of law. Each of Payee and Maker (i) agree that any legal
suit, action or proceeding arising out of or relating to this Note shall be
instituted exclusively in the courts of Orange County in the State of Florida,
(ii) waive any objection to the venue of any such suit, action or proceeding and
the right to assert that such forum is not a convenient forum, and (iii)
irrevocably consent to the jurisdiction of the courts of Orange County in the
State of Florida in any such suit, action or proceeding, and further agree to
accept and acknowledge service of any and all process which may be served in any
such suit, action or proceeding and agree that service of process upon them
mailed by certified mail to their respective addresses shall be deemed in every
respect effective service of process upon them in any such suit, action or
proceeding.

 

(d)       Section headings herein have been inserted for reference only and
shall not be deemed to limit or otherwise affect, in any manner, or be deemed to
interpret in whole or in part any of the terms or provisions of this Note.

 

(e)       Maker hereby waives all demands for payment, presentations for
payment, notices of intention to accelerate maturity, notices of acceleration of
maturity, demand for payment, protest, notice of protest and notice of dishonor,
to the extent permitted by law, except for those notices expressly provided for
herein. No extension of time for payment of this Note or any installment hereof,
no alteration, amendment or waiver of any provision of this Note shall release,
modify, amend, waive, extend, change, discharge, terminate or affect the
liability of Maker under this Note.

 

(f)       Any forbearance by Payee in exercising any right or remedy hereunder
or under any other agreement or instrument in connection with this Note or
otherwise afforded by applicable law shall not be a waiver or preclude the
exercise of any right or remedy by Payee. The acceptance by Payee of payment of
any sum payable hereunder after the due date of such payment shall not be a
waiver of the right of the holder of this Note to require prompt payment when
due of all other sums payable hereunder or to declare a default for failure to
make prompt payment.

 

 

 



 3 

 

 

(g)       This Note may not be amended or modified or the provisions hereof
waived (either generally or in a particular instance and either retroactively or
prospectively) without the prior written consent of the party against whom such
amendment, modification, or waiver is sought to be enforced.

 

(h)       Upon receipt by Maker of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Note or any note exchanged for it, and
(in the case of loss, theft or destruction) of indemnity reasonably satisfactory
to it, and upon surrender and cancellation of such note, if mutilated, Maker
will make and deliver in lieu of such note a new note of like tenor and unpaid
principal amount and dated as of the original date of the original note.

 

(i)       This Note may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.

 

 

 

[Remainder of page left intentionally blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 4 

 

 



IN WITNESS WHEREOF, Maker has caused this Note to be made and issued in its name
on the date specified above.

 

  PROBILITY MEDIA CORPORATION           By:

/s/ Noah I. Davis

    Name: Noah I. Davis     Title: President and Chief Operating Officer

 

ACCEPTED AND AGREED to as of
this 18th day of January 2018:

 

   

/s/ Ted L. Blanton

Ted L. Blanton, as Stockholders’ Agent on behalf of the Stockholders

 

 

 

 

 

 

 



 5 

